Citation Nr: 0215718	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-22 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from December 27, 1999 to 
March 3, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to April 
1953.  He died in April 2000.  The appellant is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Dallas, Texas, 
which denied entitlement to payment or reimbursement of 
medical expenses paid on behalf of the appellant's father for 
private treatment.  The appellant subsequently perfected a 
timely appeal as to that issue.  During that stage of the 
appeal, the VAMC issued a Statement of the Case (SOC) in 
August 2000.  The Regional Office (RO) where the veteran's 
claims file is normally maintained, and which recently 
exercised jurisdiction over claims brought by the appellant 
for burial allowance and for dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 is the Waco, Texas, RO.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses from 
December 27, 1999, to March 3, 2000.

2.  VA payment or reimbursement of the costs of the private 
medical care provided from December 27, 1999, to March 3, 
2000, was not authorized prior to the veteran's undergoing 
that treatment.

3.  The private medical care provided from December 27, 1999, 
to March 3, 2000, was not rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and a VA medical facility was feasibly available to 
the veteran at that time.  

CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred from December 27, 1999, to 
March 3, 2000, reimbursement for such expenses is not 
warranted. 38 U.S.C.A. § 1703 (West 1991 & Supp. 2002); 38 
C.F.R. § 17.54 (2002).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from December 27, 1999, to March 3, 
2000, have not been met; thus, the appellant has not 
submitted a claim upon which relief may be granted.  38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to the August 2000 SOC, the VAMC in Dallas received 
a call on December 29, 1999, from the Columbia Medical City 
Dallas Hospital, indicating that the veteran had been 
admitted to that facility for treatment of ventricular 
tachycardia.  It was noted that the facility wished to verify 
whether coverage for his medical expenses would be provided 
by VA.  This claim was submitted to a senior staff physician 
at the VAMC for review, and payment of one day of hospital 
care was approved, pending review of the medical reports from 
this hospitalization.

The VAMC subsequently obtained the veteran's treatment 
records from the Columbia Medical City Dallas Hospital.  
These records show that, on December 21, 1999, the veteran 
was admitted to North Central Medical Center of McKinney.  
The veteran reported that, during the several weeks prior to 
his admission, he had experienced recurring episodes of 
severe dizziness, weakness, and near syncope.  These episodes 
apparently occurred every two or three days, and lasted up to 
an hour at time.  On the day of his admission, the veteran 
was documented as having an episode of a wide QRS tachycardia 
associated with his symptoms.  Examination revealed a sinus 
rhythm followed by frequent premature atrial beats, followed 
by the episodes of nonsustained wide QRS tachycardia.  The 
tachycardia would spontaneously terminate on each occasion.  
He was placed on lidocaine on the day of his admission, and 
had no recurrent episodes of wide QRS tachycardia thereafter.  
On December 27, 1999, he underwent a cardiac catheterization 
via his right femoral artery.  This procedure revealed 
cardiomyopathy with decreased left ventricular ejection 
fracture (25-30%), with normal coronary arteries and 
pulmonary artery pressure 367/9 mm Hg.  His arrhythmias were 
reportedly controlled with a lidocaine drip.  

On December 27, 1999, the veteran was transferred to Columbia 
Medical City Dallas Hospital for an electrophysiology (EP) 
study and further evaluation.  Upon admission, he was found 
to be alert and oriented, and in no acute distress.  
Examination revealed an apical heart rate of about 80 beats 
per minute, with occasional extra systoles.  Subsequent 
hospital records show that, on January 3, 2000, the veteran 
underwent an EP study, which found inducible ventricular 
tachycardia.  In an operative report dated January 7, 2000, 
it was noted that the veteran's white blood cell count had 
been rising and that he had experienced increasing tenderness 
in the left forearm.  A sonogram performed two days before 
reportedly suggested that there might have been some fluid in 
the left arm.  On January 7th, the veteran underwent an 
excision of the cephalic vein, with cultures.  

Shortly thereafter, on January 14, 2000, the veteran also 
underwent an attempted transvenous defibrillator placement, 
but this was found to be impossible to perform because of a 
persistent left superior vena cava with no ability to get 
central venous access to the right atrium or tricuspic valve.  
The right subclavian internal jugular access also came across 
into the left system without entering directly into the right 
atrium.  For this reason, it was necessary to place patches 
in an epicardial position and to place the defibrillator 
device with epicardial patches.  This procedure was noted to 
be uneventful, but within two days the veteran reportedly 
began to deteriorate clinically, with evidence of heart 
failure and a large cardiac silhouette.  The veteran 
subsequently underwent a subxiphoid mediastinal exploration, 
which revealed that he had experienced congestive heart 
failure secondary to cardiomyopathy, with no evidence of 
tamponade.  The physician who performed that procedure noted 
a diagnosis of dilated cardiomyopathy.

Subsequent hospital records show that, on February 14, 2000, 
the veteran underwent a tracheostomy.  It was noted that he 
had undergone a defibrillator placement and had developed a 
pulmonary embolism during the postoperative period.  It was 
also noted that he had stabilized within 24-48 hours, but had 
been unable to be weaned from the ventilator since that time.  
It was felt that a tracheostomy would be helpful in the 
weaning.  Following the procedure, the veteran was found to 
be able to ventilate appropriately.  The physician who had 
performed the surgery concluded that the procedure had been 
well tolerated.  Clinical notes dated throughout February 
2000 reveal that the veteran was given diagnoses of pneumonia 
and staphlococcus septicemia during this period of his 
hospitalization.  The veteran was discharged from the 
hospital on March 3, 2000.

The record reflects that, in April 2000, the veteran died.  
The certificate of death lists the immediate causes of death 
as congestive cardiomyopathy and arteriosclerotic coronary 
artery disease.  No other immediate or underlying causes of 
death were noted.

According to the August 2000 SOC, at the time of the 
veteran's death, service-connection was in effect for the 
residuals of shell fragment wounds to the left thigh with 
sciatic nerve paralysis and nerve damage to Muscle Groups XI, 
XII, and XIII.  This disability was evaluated as 80 percent 
disabling.  Service connection was also noted to be in effect 
for the residuals of a gunshot wound to the right thigh, 
Muscle Group XIII, which was evaluated as 30 percent 
disabling.  It was noted in the SOC that the veteran was 
rated as permanently and totally disabled at the time of his 
death.

In a May 2000 letter, the VAMC advised Columbia Medical City 
Dallas Hospital that payment would not be made for the 
unauthorized private medical expenses incurred by the veteran 
from December 27, 1999, to March 3, 2000.  It was noted that 
the medical reports had been reviewed, and that it had been 
determined by clinical staff that there was no emergency 
which had prevented the veteran from coming to the Dallas 
VAMC for treatment.  A copy of this letter was forwarded to 
the veteran's mailing address.

Shortly thereafter, the appellant submitted a Notice of 
Disagreement regarding the VAMC's denial of payment of the 
veteran's medical expenses.  In August 2000, the VAMC issued 
the SOC to the appellant.  

In a Substantive Appeal received in November 2000, the 
appellant asserted that VA should pay for the cost of the 
veteran's hospitalization because he was rated as 100 percent 
disabled at the time of his death.  She also contended that 
the veteran was unable to notify VA of his admission to the 
non-VA facility due to his health.  In support of her claim, 
she submitted a statement from Dr. T.J., a physician from 
Columbia Medical City Dallas Hospital.  In this statement, 
Dr. T.J. noted that the veteran had been admitted to Northern 
Central Medical Center on December 21, 1999, with complaints 
of dizziness, near syncope, and rapid heart rate.  The 
physician indicated that the veteran underwent a cardiac 
catheterization, and that, on December 27, 1999, he was 
transferred to Columbia Medical City Dallas Hospital by 
ambulance in order to undergo further cardiac testing, 
including an EP study.  Dr. T.J. further noted that the 
veteran underwent a defibrillator insertion, and that, after 
this operation, he developed pneumonia, staph septicemia, and 
pulmonary emboli.  The physician concluded that the veteran 
was very ill and that it would not have been advisable to 
move him due to the severity of his illness.

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
correspondence provided by the RO, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate her claim.  Likewise, she has also 
been given notice that VA has a duty to assist her in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In this regard, the 
Board notes a March 2001 letter in which the RO advised the 
appellant that VA had a responsibility to obtain relevant 
records on her behalf.  Furthermore, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
folder, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Payment or reimbursement of unauthorized private medical 
expenses
incurred from December 27, 1999, to March 3, 2000.

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility from 
December 27, 1999, to March 3, 2000.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not 
a medical, determination.  See Similes v. Brown, 5 Vet. App. 
555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.


Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including:  "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 1991); 38 C.F.R. § 17.52 (2002) 
(formerly 38 C.F.R. § 17.50b).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2002) (formerly 38 C.F.R. § 17.50d).  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also Opinion of the 
VA General Counsel, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. 
§ 17.54 (2002).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred from December 27, 1999, to March 3, 
2000.  The appellant has never asserted that such 
authorization was given to the veteran, or anyone else, and 
there is no evidence of record suggesting that any such 
authorization was given.

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires authorization pursuant to 38 C.F.R. § 17.54 
(formerly codified at 38 C.F.R. § 17.50d (1991)).  The 
veteran in that case had argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  In the instant case, 
unlike in Smith, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private facility.  Similar to the Smith case, specific 
formalities which must be followed under 38 C.F.R. § 17.54 
were not complied with, as a result of which proper 
authorization from VA was not obtained.  

The Board recognizes that, on December 29th, within 72 hours 
of his admission, VAMC personnel appear to have been advised 
of the fact that the veteran had been admitted at Columbia 
Medical City Dallas Hospital for treatment of ventricular 
tachycardia.  However, there is nothing in the record to 
suggest that the VAMC personnel advised the facility that the 
veteran's medical bills would be payed for by VA.  In fact, 
it appears that the VA personnel specifically declined at 
that time to provide payment for more than one day of 
admission, because it was determined that the veteran's 
medical records would have to be reviewed to conclude whether 
such payment was warranted under the circumstances. 

The Board is of course cognizant that the exact contents of 
the telephone call between the personnel at these two 
facilities is not demonstrated by the record, and that it is 
conceivable that the personnel at that Columbia Medical City 
Dallas Hospital could have been left with the erroneous 
impression that VA would pay the veteran's medical expenses.  
However, even if statements to that effect had been made, 
such statements would not constitute authorization for 
private hospitalization within the meaning of 38 U.S.C.A. 
§ 1703(a).  In this regard, the Board notes VAOPGCCONCL 1-95, 
at 8-9, which, in response to the question "Who has the 
authority to approve or authorize a request for private 
hospitalization at VA expense under 38 U.S.C.A. § 1703(a), 
and what type of action(s) is necessary to constitute prior 
authorization under 38 C.F.R. § 17.54?", stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors. VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), we find that its reasoning, quoted above, 
is persuasive and clearly applies in the present matter.  In 
this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses incurred from December 1999 to March 2000 from a VA 
employee with appropriate authority, namely the VAMC director 
or a VA clinic director.  

Moreover, even if, under the provisions of 38 C.F.R. § 17.54, 
a qualifying telephone call was made by the appropriate 
authority, any authorization made would be of no consequence 
because the veteran would still not be entitled to 
reimbursement under 38 U.S.C.A. § 1703.  Under that section 
of the statute, VA may contract with non-VA facilities to 
provide medical services for which VA may assume financial 
responsibility in certain circumstances.  38 U.S.C. § 
1703(a)(1)-(8).  However, in this case, there was no 
indication of any "contract" between VA and the private 
facility used by the veteran.

Furthermore, the applicable statutory provision, 38 U.S.C.A. 
§ 1703(a)(3), specifies that contracts, including individual 
authorization for reimbursement or payment of expenses, are 
authorized for treatment of a medical emergency which poses a 
serious threat to a veteran receiving medical services in a 
VA or other approved Government facility.  38 C.F.R. § 
17.52(a)(3). However, by the express language of this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior or subsequent 
VA treatment of a disorder does not meet this criterion.  
Zimick v. West, 11 Vet. App. 45, 52 (1998).  In this case, 
the veteran was not receiving medical services in a VA 
facility immediately prior to being admitted to the private 
facility in question.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received from December 27, 
1999, to March 3, 2000, was not obtained pursuant to 38 
C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The Court of Appeals for Veterans Claims has stated that a 
"second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).  In any 
case where reimbursement would be in order for the veteran 
under section 1728(a), "the Secretary may, in lieu of 
reimbursing such veteran, make payment of the reasonable 
value of care or services directly . . . to the hospital or 
other health facility furnishing the care or services."  38 
U.S.C.A. § 1728(b) (West 1991).

Such reimbursement is available only where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service- connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and (3) [VA] 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a) 
(West 1991); 38 C.F.R. § 17.120 (2002) (formerly 38 C.F.R. 
§ 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
paraphrase, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); H.R. Rep. 
No. 93-368, at 9 (July 10, 1973) ("[The proposed provision 
a]uthorizes reimbursement of certain veterans who have 
service-connected disabilities, under limited circumstances, 
for reasonable value of hospital care or medical services . . 
. from sources other than the VA.  Eligible veterans are 
those receiving treatment for a service-connected disability. 
. . .  Services must be rendered in a medical emergency and 
VA or other Federal facilities must not be feasibly 
available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2002).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. § 
17.130 (2002).


Having reviewed the evidence, the Board finds that the 
appellant is not eligible for payment or reimbursement under 
38 U.S.C. § 1728 for private medical expenses incurred in 
from December 1999 to March 2000, because she has not 
satisfied all of the three necessary criteria listed therein.  
In essence, the Board concludes that the VAMC in Dallas was 
feasibly available, and that the care and services rendered 
from December 27, 1999, to March 3, 2000, did not constitute 
a medical emergency of such nature that delay in order to 
transfer the veteran to the VAMC in Dallas would have been 
hazardous to life or health.  

As explained in the May 2000 letter from the VAMC, the 
veteran's hospital records were submitted to the clinical 
staff of that facility for review, and it was determined that 
there was no emergency which prevented the veteran from 
coming to the VAMC in Dallas for treatment.  The Board 
believes this conclusion to be consistent with the veteran's 
hospitalization records, which show that he was transferred 
by ambulance from the North Central Medical Center of 
McKinney to the Columbia Medical City Dallas Hospital on 
December 27, 1999.  These records further show that the 
veteran was in no acute distress upon his arrival, and that 
he had been transferred to that facility in order to undergo 
an EP study, which did not occur until January 3, 2000.  
Thus, given the nature of the veteran's transfer, and the 
fact that he appears to have not been any distress at the 
time, the Board concludes that these records are consistent 
with the Dallas VAMC's finding that the veteran's admission 
on December 27, 1999, was not a medical emergency of such 
nature that delay would have been hazardous to life or 
health.

In support of her claim, the appellant submitted a statement 
from Dr. T.J., a physician from Columbia Medical City Dallas 
Hospital.  The physician noted that the veteran had been 
admitted to Northern Central Medical Center on December 21, 
1999, where he subsequently underwent a cardiac 
catheterization.  The physician further noted that, on 
December 27, 1999, the veteran was transferred to Columbia 
Medical City Dallas Hospital by ambulance in order to undergo 
further cardiac testing, including an EP study.  Dr. T.J. 
also noted that the veteran underwent a defibrillator 
insertion while at that facility, and that he subsequently 
developed pneumonia, staphlococcus septicemia, and pulmonary 
emboli following that operation.  The physician determined 
that the veteran was very ill and that it would not have been 
advisable to move him due to the severity of his illness.

The appellant essentially contends that the statement from 
Dr. T.J. shows that the veteran's admission did constitute a 
medical emergency of such nature that any delay for the 
purpose of transferring him to the Dallas VAMC would have 
been hazardous to life or health.  However, while it is true 
that Dr. T.J. determined that the veteran developed several 
problems while admitted to the Columbia Medical City Dallas 
Hospital, and that they would have made it inadvisable to 
transfer him to another facility, these problems do not 
explain why the veteran could not be transferred to the 
Dallas VAMC on December 27, 1999, or at any time prior to the 
onset of these problems.  In fact, it is clear from 
Dr. T.J.'s statement that the veteran was quite capable of 
being moved on December 27th, as he was indeed transferred 
from one private facility to another on that date.  It was 
apparently only after being admitted to that facility for 
almost a full week that his condition began to deteriorate.  
Thus, Dr. T.J.'s opinion provides no basis for finding that 
the veteran could not have been transferred to the VAMC on 
December 27, 2000, and, in fact, his opinion is consistent 
with finding that transferring the veteran at any time prior 
to January 3, 2000, would not have been hazardous to the 
veteran's life or health.

In short, the Board concludes that a VAMC in Dallas was 
feasibly available during the period in question, and that 
the care and services rendered from December 27, 1999, to 
March 3, 2000, did not constitute a medical emergency of such 
nature that delay in order to transfer the veteran to the 
VAMC in Dallas would have been hazardous to life or health.   
As previously indicated, failure to satisfy any one of the 
three criteria listed in 38 U.S.C.A. § 1728(a) precludes VA 
from paying unauthorized medical expenses incurred at a 
private hospital.  Hayes, supra, 6 Vet. App. at 69.  In this 
case, the appellant has failed to satisfy two of the three 
criteria listed in 38 U.S.C.A. § 1728(a).

While the Board is very sympathetic to the appellant in 
regard to the loss of her father, we are bound by the law, 
and our decision is dictated by the relevant statutes and 
regulations.  Moreover, the Board is without authority to 
grant benefits simply because we might perceive the result to 
be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).  
Acknowledging that payment for one day of hospital care was 
approved, we must observe that such approval does not extend 
to cover the full period of time addressed on the merits in 
the present decision.

In summary, the Board finds that the evidence fails to 
satisfy two of the three criteria listed in 38 U.S.C.A. § 
1728(a).  Consequently, as there is no legal basis upon which 
to allow the claim for reimbursement of medical expenses, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

C.  Additional Matter

The Board notes that the Veterans Millennium Health Care and 
Benefits Act also provides general authority for the 
reimbursement of non-VA emergency treatment.  38 U.S.C.A. § 
1725 (West Supp. 2002); Pub. L. 106-117, Title I, Subtitle B, 
§ 111, 113 Stat. 1556 (1999).  The term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

However, it is noted that the Veterans Millenium Health Care 
and Benefits Act was enacted on November 30, 1999, and took 
effect 180 days after the date of enactment, i.e., May 29, 
2000. Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556.  The Act made no provision for reimbursement of 
unauthorized expenses incurred prior to May 29, 2000.  
Moreover, a VA regulation implementing the new statute 
provides that its effective date is May 29, 2000, and that VA 
would make retroactive payments or reimbursements only for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467-36,470 (July 12, 2001) (codified at 
38 C.F.R. § 17.1000 through 17.1008).

Generally, when the pertinent statute or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary, or if the law permits the Secretary to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
312-13 (1991).  In this instance, Congress enacted section 
1725 with an explicit effective date of May 29, 2000, 
preventing retroactive application prior to that date.  
Likewise, the Secretary has established an effective date for 
the implementing regulations that clearly does not permit 
retroactive application to the facts of this case.  Revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2002); see also 
VAOPGCPREC 3-2000 (Apr. 10, 2000).




ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from December 27, 1999, to 
March 3, 2000 is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

